                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

KENNETH TIPLER,

              Plaintiff,

       v.                                           Case No. 3:18-cv-01753-JPG-DGW

BEN CANEVARI and VIVINT HOME
SECURITY,

              Defendants.

                                      JUDGMENT

       This matter having come before the Court, the issues having been heard, and the Court

having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that this matter is DISMISSED

WITH PREJUDICE.


DATED: November 8, 2018


                                                 MARGARET M. ROBERTIE,
                                                 Clerk of Court

                                                 BY:   s/Tina Gray
                                                         Deputy Clerk

Approved:
s/ J. Phil Gilbert
J. Phil Gilbert
U.S. District Judge
